HUTCHESON, Circuit Judge
(dissenting).
Although the United States complained of the judgment only in so far as it awards recovery to the insurance carrier, State Farm Insurance Company, as subrogee, the opinion of the majority, on what I regard as a mere technicality, reverses the whole judgment. Swallowing whole and with no apparent difficulty the camel of the Government’s liability under the Tort Claims Act for the full amount of the damages, the opinion strains at the gnat of the Anti-Assignment Act. The result is to place form above substance by ordering a reversal not because the judgment awards more money against the United States than is due by it but because the judgment in one play awarded the money directly to the persons entitled to it instead of by double play from the United States to Mrs. Hill of the whole and from Mrs. Hill to the Insurance Company of the part of the recovery to which it is entitled.
I know the purpose of the new Rules of Federal Procedure was, .1 thought their effect had been, to do away with such formal shadow boxing by coming at once to grips with substance. Whatever force there might be in the position of the majority under the Anti-Assignment Act, if all interested parties had not appeared in court as plaintiffs, and I do not think there is any for they could all have been brought in,4 there could be none here since all were present and the rights of the government were fully protected in the one suit and judgment. In deciding in this case that the Anti-Assignment Act has application, the majority has not only gone counter to the view of every circuit court of appeals which has considered the question,5 but has gone counter to the concession of the Government made in Yorkshire Ins. Co. v. United States, (note 4, supra) that the Anti-Assignment Act does not preclude the suit.
I think the case was well decided below. I am in full agreement with the excellent opinion of the district judge and would affirm the judgment on that opinion. I Dissent from its reversal.

 Cf. Yorkshire Ins. Co. v. U. S., 3 Cir., Nov. 5, 1948.


 Old Colony Ins. Co. v. United States, 6 Cir., 168 F.2d 931; Employers Fire Ins. Co. v. United States, 9 Cir., 167 F.2d 655; Aetna Cas. & Snr. Co. v. United States, 2 Cir., 170 F.2d 469.